Citation Nr: 0409844	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  04-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  For good cause shown, namely 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  Neither the old nor the new regulations referable to the 
evaluation of tinnitus are more favorable to the veteran.

2.  The veteran is in receipt a 10 percent rating, the schedular 
maximum, for service-connected bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess of 10 
percent for service-connected tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (Prior and 
subsequent to June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the claim now before 
the Board.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has complied 
with the notification and assistance provisions of the VCAA such 
that the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With respect to VA's duty to notify, the RO sent a letter in 
August 2002 to the veteran explaining his role in the claims 
process and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter informed 
the veteran what evidence and information VA would be obtaining in 
connection with his claim of entitlement to service connection for 
tinnitus.  The letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but that 
he was responsible for providing sufficient information to VA to 
identify the custodian of any records.  While this letter was sent 
prior to the October 2002 grant of service connection for 
bilateral tinnitus, and thus prior to the veteran's disagreement 
with the initial 10 percent rating assignment, in a March 2003 
letter and in the January 2004 statement of the case, the RO 
specifically advised the veteran that his 10 percent disability 
rating represented the highest schedular evaluation possible for 
tinnitus.  The January 2004 statement of the case advised the 
veteran of the regulation change affecting Diagnostic Code 6260, 
effective June 13, 2003, and advised the veteran that there 
remained no legal basis for the assignment of a separate rating 
for each ear due to tinnitus.  

The Board emphasizes that the veteran's argument on appeal is 
limited to his interpretation of governing legal authority.  He 
does not argue that his already service-connected disability has 
increased in severity or that such disability results in an 
unusual disability picture.  Rather, he asserts that application 
of existing law to the existing facts supports assignment of 
separate 10 percent ratings, one 10 percent rating for each ear.  
As noted, in its October 2002 rating decision, a March 2003 
letter, and the January 2004 statement of the case, the RO clearly 
advised the veteran that VA regulations do not, in fact, allow for 
assignment of such separate ratings.  

In the circumstances of this case, where there is no legal basis 
for a higher scheduler evaluation and no arguments have been made 
relevant to entitlement to an extra-schedular rating, a remand for 
additional development would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  And, since the RO has 
provided the veteran with all required notice relevant to the 
legal basis for the denial of his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton 
v. Brown, 9 Vet. App. 553, 567 (1996).


II.  Entitlement to a Higher Rating for Bilateral Tinnitus, 
Including Entitlement to Separate Rating for Each Ear

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4 (2003).  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  

The veteran is service-connected for bilateral tinnitus, assigned 
a 10 percent disability rating pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260, effective March 11, 2002.  The 10 percent 
rating is the maximum schedular rating for tinnitus under 38 
C.F.R. § 4.87, Diagnostic Code 6260.  In February 2003, the 
veteran applied for a higher rating, specifically arguing 
entitlement to assignment of a separate 10 percent rating for each 
ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003 to add additional notes following 
the Diagnostic Code.  Relevant to the veteran's appeal, Note (2), 
as revised, sets out:

[a]ssign only a single evaluation for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended and 
published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The veteran and his representative argue that since the veteran's 
claim was still in an active stage at the time of the regulation 
change, the amended Diagnostic Code 6260, effective after the 
original date of the veteran's claim, cannot be applied to his 
claim.  They submit that retroactive regulation application, as 
addressed in VAOPGCPREC 7-2003 (November 19, 2003) (Application of 
Veterans Claims Assistance Act of 2000 to Claims Pending on Date 
of Enactment), is not appropriate.  In this precedential opinion 
VA's General Counsel ruled that,

[p]ursuant to Supreme Court and Federal Circuit precedent, when a 
new statute is enacted or a new regulation is issued while a claim 
is pending before VA, VA must first determine whether the statute 
or regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive effects, 
VA ordinarily should not apply the new provision to the claim.  If 
applying the new provision would not produce retroactive effects, 
VA ordinarily must apply the new provision.

VAOPGCPREC 7-2003, p. 17.  However, as discussed below, the May 
14, 2003 regulation changes, effective June 13, 2003, merely 
clarified long-standing VA practice and as such, no retroactive 
effect is produced in applying the amended Diagnostic Code 6260 to 
the veteran's claim.  

Additionally, as noted above, the RO advised the veteran of the 
regulatory changes in the statement of the case issued in January 
2004, and, the veteran specifically references this regulatory 
change in his December 2003 communication.  Therefore, there is no 
prejudice in the Board's consideration of the amended regulation 
in this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The Board emphasizes that the cited-to amendments do not contain 
any substantive changes in the regulation that affect this 
particular case, but instead act as clarification.  In effect, the 
revised regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under Diagnostic 
Code 6260 that has existed throughout the entire period of this 
appeal.  The intended effect of this action is to codify a long-
standing VA practice by stating that recurrent tinnitus will be 
assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  68 
Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, and as 
amended as of that date, authorized only a single 10 percent 
disability rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  VAOPGCPREC 2-
2003 (May 22, 2003).  In reaching its holding, the General Counsel 
noted VA's discussion of the nature of tinnitus in a recent notice 
of proposed rulemaking concerning the rating schedule provision 
governing tinnitus, published at 67 Fed. Reg. 59,033 (2002).  The 
notice of proposed rulemaking indicated that true tinnitus, i.e., 
the perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the source of the noise that is 
tinnitus is the primary basis for VA's practice, as reflected in 
the notice of proposed rulemaking, of rating tinnitus as a single 
disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original and 
revised versions of Diagnostic Code 6260, even prior to the most 
recent regulatory amendments, authorized assignment of only a 
single 10 percent rating for tinnitus, regardless of whether it 
was perceived as unilateral, bilateral, or in the head, and 
specifically precluded the assignment of separate ratings for 
bilateral tinnitus.  Thus, VA's General Counsel concluded that the 
most recent regulatory amendment, effective June 13, 2003, 
involved no substantive change.  Id.

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board recognizes that the veteran and his representative argue 
that VAOPGCPREC 2-03 is inadequate and incomplete as it does not 
discuss the applicability of 38 C.F.R. § 4.25(b), and, is 
inapplicable to the veteran's appeal as it was issued after the 
original date of the veteran's claim.  However, the Board again 
emphasizes that as the changes at 38 C.F.R. § 4.87, Diagnostic 
Code 6260 merely made explicit what had been a long-standing VA 
practice regarding the evaluation of bilateral tinnitus, and made 
no substantive change to the rating criteria, neither the old or 
new version of the regulation is more favorable to the veteran.  
Moreover, adjudicating this claim at the present time does not 
prejudice the veteran insofar as the veteran and his attorney 
offered the argument that the Rating Schedule supports assignment 
of a 10 percent rating and the RO, in its reasons and bases for 
the denial on appeal, and in the statement of the case, clearly 
advised the veteran that the Rating Schedule as in effect at the 
time of the decision, did not, in fact, allow for such separate 
evaluations for tinnitus.  The veteran and his attorney were 
obviously aware of VA's policy and directed all appellate 
arguments towards VA's interpretation and application of the 
governing regulations.  Thus, no prejudice results in not further 
advising the veteran as to the clarifying language in the amended 
regulation.  See Bernard, supra. 

The Board does, however, recognize the argument put forth by the 
veteran that assignment of separate ratings is dependent on a 
finding that the disease entity is productive of distinct and 
separate symptoms and that it is only the evaluation of the same 
"disability" or the same "manifestations" under various diagnoses 
that is not allowed. See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  The veteran and his attorney argue 
that 38 C.F.R. § 4.25(b) is applicable to the veteran's claim for 
separate ratings for each ear.  As discussed previously, they 
contend that the pre-amended Diagnostic Code 6260 is the proper 
rating criteria.  Specifically, applying the 2002 Diagnostic Code 
6260, the veteran and his representative argue that absent clear 
statutory language indicating that the 10 percent evaluation is 
applicable to bilateral or unilateral tinnitus, 38 C.F.R. § 
4.25(b) allows for separate 10 percent ratings for each ear 
affected by tinnitus.  Upon consideration of 38 C.F.R. § 4.25(b), 
however, the Board finds that tinnitus cannot be considered two 
separate disabilities merely because it is perceived to affect two 
ears.  The Board recognizes argument put forth by the veteran that 
in his case, as opposed to the general medical principles cited in 
the General Counsel opinion, his tinnitus does, in fact, 
separately affect each ear.  The record does not reflect, however, 
that the veteran possesses a recognized degree of medical 
knowledge to contradict the findings utilized in VA rulemaking, 
see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and the Board 
is bound to apply governing VA legal authority, to include 
precedential General Counsel opinions.  As the General Counsel 
opinion makes clear, the disease entity of "tinnitus" has but one 
symptom, namely the perception of sound in the brain without 
acoustic stimulus.  Due to the fact that tinnitus does not produce 
separate and distinct symptoms, the assignment of separate ratings 
for the right and the left ear is not appropriate.  The governing 
rule is that only a single 10 percent disability rating is 
authorized for tinnitus, regardless of whether the tinnitus is 
perceived as unilateral, bilateral, or in the head.  VAOPGCPREC 2-
03.  Hence, a separate 10 percent rating for each ear is not 
warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus (like a 
number of other conditions listed in the Rating Schedule) is but a 
single disability, whether one or both ears are involved, and that 
separate ratings per ear are not permitted.  See VAOPGCPREC 2-03.  
On this point the denial of the veteran's claim is based on a lack 
of entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Here the Board continues to note that the veteran does not argue, 
and the evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any alternate 
Diagnostic Code, or, that tinnitus results in unusual disability.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4 
(2003), to include 38 C.F.R. § 3.321(b)(1) (2003).



ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



